Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 4/13/2021 in which claims 1, 13-15, 20-22, 29-32 have been amended.  Claim 16, 19 is cancelled. Currently claims 1-15, 17-18 and 20-32 are pending for examination in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1- 15, 17, 20-22, 25, 27, 28, 31 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimm et al (US 2012/0185792 A1) in view of Tremper et al. (US 2011/0087117 A1) in further view of Malmborg (US 2002/0015034 A).
	Regarding claim 1, 
Kimm discloses: 
A system (200) including a breathing apparatus (130, 202), 5 a display unit (204) and a processing unit (206) being operatively connected to said display unit [0018] [0023], said processing unit being configured to provide on said display unit a graphical visualization [0023]-[0025] [0031] including a combination of: 
a target indication (desirable zone [0031] represented by 312) for at least one ventilation related parameter of a ventilation strategy for a patient (150) ventilated by said breathing apparatus [0026], wherein 10 said target indication is based on user input [0021] provided by the operator of said breathing apparatus, a measurement value of said patient's physiology or anatomy, or a default value stored on a memory unit being operatively connected to said processing unit [0031], and wherein said target indication is not an alarm limit (desirable zone is represented by 312, which is not an alarm limit); and15 
a reciprocating animation (animated parameter [0027]; thickness of line is changed [0031]), wherein a top value (interpreted as end value) of the reciprocating animation provides an indication of whether said at least one ventilation related parameter is below, on point, or is exceeding (the top value 
Kimm does not explicitly state wherein the reciprocating animation is in synchronism with a breathing cycle of the patient ventilated by said breathing apparatus, although Kimm does allude to real-time measurements [0040]. Kimm does not explicitly disclose wherein the at least one ventilation related parameter is selected from the group consisting of a ventilator volume parameter and a ventilator pressure parameter although Kimm does state that one or more components of respiratory system 304 can include multiple sets of lines outlining the component [0031].
However, Tremper teaches a display for a patient device wherein the displayed parameters are in real-time [0006] ([0007] indicates the display can have a reciprocating icon for the lungs) and hence in synchronism with a breathing cycle of the patient ([0027]) and further wherein the at least one ventilation related parameter is selected from the group consisting of a ventilator volume parameter and a ventilator pressure parameter ([0027] airway pressures and/or [0030] PEEP).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kimm wherein the reciprocating animation is in synchronism with a breathing cycle of the patient ventilated by said breathing apparatus and further wherein the at least one ventilation related parameter is selected from the group consisting of a ventilator volume parameter and a ventilator pressure parameter, as taught by Tremper for the purpose of providing clinicians with real-time data to aid in their decision making when treating a patient.

However, Malmorg teaches that it is known to provide a reciprocating animation as a radially reciprocating circle (figure 3). 
	Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Kimm wherein the reciprocating animation is the radially reciprocating circle as an alternate way of displaying information. The examiner notes that applicant has not placed any criticality on the animation being a radially reciprocating circle, stating that “Circles are merely an example of curved objects. The object may also have other curved shapes, such as elliptical shapes, sinusoidal shapes, helical shapes, etc.” (page 12, lines 5-7) and “Any visual indication can be used, thicker lines, colours, shapes, etc.” (page 12, lines 15-17). As such, the examiner takes the position that altering the reciprocating animation to be a radially reciprocating circle is an aesthetic design change, requiring only ordinary skill in the art and thus cannot patentably distinguish the claimed invention from the prior art In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
	Further, in this case the prior art of Kimm discloses the function of a graphical visualization comprising a target indication and a reciprocating animation as claimed. The prior art of Tremper teaches it is known to display graphics with a real-time display and it is known to display a ventilation related parameter. Malmorg teaches the concept of a graphic taking the shape of a circle as set forth above, however the examiner notes that “Patentable novelty cannot be principally In re Montgomery, 102 USPQ 248 (CCPA 1954).

Regarding claim 2, Kimm further discloses wherein said target indication (independent variable as described in [0026] or the desirable zone described in [0031]) being displayed at a first position on a screen of said display unit, wherein said first position is fixed during said reciprocating animation [0002] (see figure 3). 

Regarding claim 3, Kimm further discloses wherein said reciprocating animation moves in synchronism with the breathing cycle (as set forth for claim 1) in a to-and-from motion (Kimm describes resistance increases and decreases as patient is breathing and hence there will be a to-and-fro motion; as modified by Tremper the airway pressure such as described in [0030] will move in a to-and-fro motion during a breathing cycle) relative said target indication (Kimm: [0031]).

Regarding claim 4, Kimm further discloses wherein said target indication is updated at an interval during said ventilation [0019]. Tremper further discloses updating in real time [0006] [0007] [0027].

Regarding claim 5, Kimm further discloses wherein said graphical visualization includes a plurality of said ventilation related parameters ([0031] indicates that one or more components of respiratory system may include lines outlining the component), each for different ventilation related parameters [0030], 
Kimm as modified does not explicitly disclose how other ventilation related parameters (outlined components) of the respiratory system display the patient’s condition as disclosed in [0030]. 
However, in an example of how a ventilation related parameter can be displayed, Kimm discloses a target indication (312) and reciprocating animation (314).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kimm wherein there is an additional ventilation related parameter making a combined target indication and reciprocating animation as taught by Kimm for the purpose of allowing the clinician to visually see the parameters of importance [0030].

Regarding claim 6, Kimm as modified does not explicitly disclose how other ventilation related parameters (outlined components) of the respiratory system display the patient’s condition as disclosed in [0030]. 
However, in an example of how a ventilation related parameter can be displayed, Kimm discloses a target indication (312) and reciprocating animation (314) with patterns colors shapes or 3d effects [0031]. Also as shown in figures 3, 4: 406 and 410 are provided in different graphical layouts.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kimm wherein there is an additional ventilation related parameter with a combined target indication and 

Regarding claim 7, Kimm further discloses wherein said reciprocating animation comprises a layout selected from the group consisting of a layout 15 for top values of said ventilation related parameter larger than a first threshold larger than said target indication (reference band), a layout for top values of said ventilation related parameter less than a second threshold less than said target indication (reference band), and a layout for top values of said ventilation related parameter lying outside of a range [0031] including said target indication ([0031] explains how the layouts change from thinner to thicker lines and how these can also be represented using pattern color or 3-d effect).

Regarding claim 8, Kimm further discloses wherein said graphical visualization has a graphical appearance dependent on operational parameters of said breathing apparatus [0027]-[0032], including display of alarm limits [0019], and wherein said graphical visualization has a different graphical appearance when alarm limits or target values (reference bands) are exceeded [0031] than when alarm limits or target values are not exceeded [0031], and said graphical visualization has a display of additional metrics of ventilation related parameters than of said reciprocating animation [0026].
While Kimm discloses displaying different parameters, Kimm does not explicitly state wherein the additional metrics of ventilation related parameters are 
However, Tremper discloses a graphical visualization with the display of additional metrics being PEEP (PEEP [0030]). This would be in addition to displaying airway pressures as set forth for claim 1 above. 
Thus it would have been obvious to one having ordinary skill in the art to have modified Kimm to further include wherein the additional metrics of ventilation related parameters are selected from the group consisting of such as a maximum 25 inspiratory pressure, a Positive End-Expiratory Pressure (PEEP), an average airway pressure (Pmean) and a Plateau Pressure (PPlat) as further taught by Tremper for the benefit of displaying visual data to the clinician to help make decisions (abstract).

Regarding claim 9, Kimm further discloses the system including a further animation for an ongoing respiration of said patient ([0040] indicated multiple animations are shown and updated in real time).

Regarding claim 10, Kimm further discloses the system wherein said processing unit (206) being configured to receive input from an operator for selection of said ventilation related parameter of said ventilation strategy and/or for adjustment of a value for said target indication 5 within a pre-defined range; or said ventilation related parameter is a default ventilation related parameter and/or said value for said target indication is a default value stored in a memory of said system 

Regarding claim 11, Kimm further discloses the system wherein said display unit (204) is integrated into said breathing apparatus and/or a separate display unit communicative with said breathing apparatus (see figures 1-2).

Regarding claim 12, Kimm further discloses the system wherein said graphical visualization is provided as a graphical 15 decision support means for said operator to achieve said ventilation strategy [0002].

Regarding claim 13, Kimm discloses: 
A decision support system (200) comprising a breathing apparatus (130, 202), 5 a display unit (204) and a processing unit (206) operatively connected to said display unit [0018] [0023], wherein said processing unit is configured to provide on said display unit a graphical visualization [0023]-[0025] [0031] including a combination of: 
a target indication (desirable zone [0031] represented by 312) for at least one ventilation related parameter of a ventilation strategy for a patient (150) ventilated by said apparatus [0026], 10 said target indication is based on user input [0021] provided by the operator of said breathing apparatus, a measurement value of said patient's physiology or anatomy, or a default value stored on a memory unit being operatively connected to said processing unit [0031], and wherein said target 
a reciprocating animation (animated parameter [0027]; thickness of line is changed [0031]), wherein a top value (interpreted as end value) of the reciprocating animation provides an indication of whether said at least one ventilation related parameter is below, on point, or is exceeding (the top value must be either below, on point or exceeding, there is no other option) said target indication [0031]; and 
wherein said graphical visualization facilitates operator decisions related to adjustments of ventilator settings of said breathing apparatus to pursue said ventilation strategy (the examiner notes this limitation as intended use) [0002].
Kimm does not explicitly state wherein the reciprocating animation is in synchronism with a breathing cycle of the patient ventilated by said breathing apparatus, although he does allude to real-time measurements [0040]. Kimm does not explicitly disclose wherein the at least one ventilation related parameter is selected from the group consisting of a ventilator volume parameter and a ventilator pressure parameter although Kimm does state that one or more components of respiratory system 304 can include multiple sets of lines outlining the component [0031].
However, Tremper teaches a display for a patient device wherein the displayed parameters are in real-time [0006] ([0007] indicates the display can have a reciprocating icon for the lungs) and hence in synchronism with a breathing cycle of the patient ([0027]) and further wherein the at least one ventilation related 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kimm wherein the reciprocating animation is in synchronism with a breathing cycle of the patient ventilated by said breathing apparatus and further wherein the at least one ventilation related parameter is selected from the group consisting of a ventilator volume parameter and a ventilator pressure parameter, as taught by Tremper for the purpose of providing clinicians with real-time data about airway pressures to aid in their decision making when treating a patient.
Kimm as modified does not explicitly disclose the reciprocating animation comprises a radially reciprocating circle. 
However, Malmorg teaches that it is known to provide a reciprocating animation as a radially reciprocating circle (figure 3). 
	Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Kimm wherein the reciprocating animation is the radially reciprocating circle as an alternate way of displaying information. The examiner notes that applicant has not placed any criticality on the animation being a radially reciprocating circle, stating that “Circles are merely an example of curved objects. The object may also have other curved shapes, such as elliptical shapes, sinusoidal shapes, helical shapes, etc.” (page 12, lines 5-7) and “Any visual indication can be used, thicket lines, colours, shapes, etc.” (page 12, lines 15-17). As such, the examiner takes the position that altering the reciprocating animation to be a radially reciprocating circle is an aesthetic design In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Further, in this case the prior art of Kimm discloses the function of a graphical visualization comprising a target indication and a reciprocating animation as claimed. The prior art of Tremper teaches it is known to display graphics with a real-time display and it is known to display a ventilation related parameter. Malmorg teaches the concept of a graphic taking the shape of a circle as set forth above, however the examiner notes that “Patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure.” In re Montgomery, 102 USPQ 248 (CCPA 1954).

Regarding claim 14, Kimm discloses: 
A computer-readable non-transitory, data storage medium encoded with programming instructions [0020], wherein said data storage medium is loaded into a processor (206) of a  system (200) comprising a breathing apparatus (130, 202) and 5 a display unit (204) operatively connected to said processor (206) [0018] [0023], wherein said processor is configured to provide on said display unit a graphical visualization [0023]-[0025] [0031], and said programming instructions cause said processor (206) to include, in said graphical visualization a combination of: 
a target indication (independent variable [0026]; alternatively desirable zone [0031]) for at least one ventilation related parameter of a ventilation strategy for a patient (150) ventilated by said breathing apparatus [0026], wherein 10 said target 
a reciprocating animation (animated parameter [0027]; thickness of line is changed [0031]), wherein a top value (interpreted as end value) of the reciprocating animation provides an indication of whether said at least one ventilation related parameter is below, on point, or is exceeding (the top value must be either below, on point or exceeding, there is no other option) said target indication [0031].
Kimm does not explicitly state wherein the reciprocating animation is in synchronism with a breathing cycle of the patient ventilated by said breathing apparatus, although he does allude to real-time measurements [0040]. Kimm does not explicitly disclose wherein the at least one ventilation related parameter is selected from the group consisting of a ventilator volume parameter and a ventilator pressure parameter although Kimm does state that one or more components of respiratory system 304 can include multiple sets of lines outlining the component [0031].
However, Tremper teaches a display for a patient device wherein the displayed parameters are in real-time [0006] ([0007] indicates the display can have a reciprocating icon for the lungs) and hence in synchronism with a breathing cycle of the patient ([0027]) and further wherein the at least one ventilation related 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kimm wherein the reciprocating animation is in synchronism with a breathing cycle of the patient ventilated by said breathing apparatus and further wherein the at least one ventilation related parameter is selected from the group consisting of a ventilator volume parameter and a ventilator pressure parameter, as taught by Tremper for the purpose of providing clinicians with real-time data about airway pressures to aid in their decision making when treating a patient.
Kimm as modified does not explicitly disclose the reciprocating animation comprises a radially reciprocating circle. 
However, Malmorg teaches that it is known to provide a reciprocating animation as a radially reciprocating circle (figure 3). 
	Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Kimm wherein the reciprocating animation is the radially reciprocating circle as an alternate way of displaying information. The examiner notes that applicant has not placed any criticality on the animation being a radially reciprocating circle, stating that “Circles are merely an example of curved objects. The object may also have other curved shapes, such as elliptical shapes, sinusoidal shapes, helical shapes, etc.” (page 12, lines 5-7) and “Any visual indication can be used, thicket lines, colours, shapes, etc.” (page 12, lines 15-17). As such, the examiner takes the position that altering the reciprocating animation to be a radially reciprocating circle is an aesthetic design In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
	Further, in this case the prior art of Kimm discloses the function of a graphical visualization comprising a target indication and a reciprocating animation as claimed. The prior art of Tremper teaches it is known to display graphics with a real-time display and it is known to display a ventilation related parameter. Malmorg teaches the concept of a graphic taking the shape of a circle as set forth above, however the examiner notes that “Patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure.” In re Montgomery, 102 USPQ 248 (CCPA 1954).

Regarding claim 15, Kimm discloses: 
A graphical user interface [0015] of a system (200) including a breathing apparatus (130, 202), 5 a display unit (204) and a processing unit (206) being operatively connected to said display unit [0018] [0023], wherein said processing unit is configured to provide on said display unit a graphical visualization [0023]-[0025] including a combination of: 
a target indication (independent variable [0026]; alternatively desirable zone [0031]) for at least one ventilation related parameter of a ventilation strategy for a patient (150) ventilated by said breathing apparatus [0026], wherein 10 said target indication is based on user input [0021], provided by an operator of said breathing apparatus, a measurement value of the patient's physiology or anatomy, or a default value stored on a memory unit operatively connected to said processing 
a reciprocating animation (animated parameter [0027]; thickness of line is changed [0031]), wherein a top value (interpreted as end value) of the reciprocating animation provides an indication of whether said at least one ventilation related parameter is below, on point, or is exceeding (the top value must be either below, on point or exceeding, there is no other option) said target indication [0031]. 
Kimm does not explicitly state wherein the reciprocating animation is in synchronism with a breathing cycle of the patient ventilated by said breathing apparatus, although he does allude to real-time measurements [0040]. Kimm does not explicitly disclose wherein the at least one ventilation related parameter is selected from the group consisting of a ventilator volume parameter and a ventilator pressure parameter although Kimm does state that one or more components of respiratory system 304 can include multiple sets of lines outlining the component [0031].
However, Tremper teaches a display for a patient device wherein the displayed parameters are in real-time [0006] ([0007] indicates the display can have a reciprocating icon for the lungs) and hence in synchronism with a breathing cycle of the patient ([0027]) and further wherein the at least one ventilation related parameter is selected from the group consisting of a ventilator volume parameter and a ventilator pressure parameter ([0027] airway pressures and/or [0030] PEEP).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kimm wherein the 
Kimm as modified does not explicitly disclose the reciprocating animation comprises a radially reciprocating circle. 
However, Malmorg teaches that it is known to provide a reciprocating animation as a radially reciprocating circle (figure 3). 
	Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Kimm wherein the reciprocating animation is the radially reciprocating circle as an alternate way of displaying information. The examiner notes that applicant has not placed any criticality on the animation being a radially reciprocating circle, stating that “Circles are merely an example of curved objects. The object may also have other curved shapes, such as elliptical shapes, sinusoidal shapes, helical shapes, etc.” (page 12, lines 5-7) and “Any visual indication can be used, thicket lines, colours, shapes, etc.” (page 12, lines 15-17). As such, the examiner takes the position that altering the reciprocating animation to be a radially reciprocating circle is an aesthetic design change, requiring only ordinary skill in the art and thus cannot patentably distinguish the claimed invention from the prior art In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
In re Montgomery, 102 USPQ 248 (CCPA 1954).

Regarding claim 17, Kimm further discloses wherein said graphical visualization has a display of additional metrics of ventilation related parameters than of said reciprocating animation [0026].
While Kimm discloses displaying different parameters, Kimm does not explicitly state wherein the additional metrics of ventilation related parameters are 
However, Tremper discloses a graphical visualization with the display of additional metrics being PEEP (PEEP [0030]). This would be in addition to displaying airway pressures as set forth for claim 1 above. 
Thus it would have been obvious to one having ordinary skill in the art to have modified Kimm to further include wherein the additional metrics of ventilation related parameters are selected from the group consisting of such as a maximum 25 inspiratory pressure, a Positive End-Expiratory Pressure (PEEP), an average airway pressure (Pmean) and a Plateau Pressure (PPlat) as further taught by Tremper for the benefit of displaying visual data to the clinician to help make decisions (abstract).

Regarding claim 20, Kimm discloses: 
A system (200) including a breathing apparatus (130, 202), 5 a display unit (204) and a processing unit (206) operatively connected to said display unit [0018] [0023], wherein said processing unit is configured to provide on said display unit a graphical visualization [0023]-[0025] [0031] including a combination of: 
a target indication (desirable zone [0031] represented by 312) for at least one ventilation related parameter of a ventilation strategy for a patient (150) ventilated by said apparatus [0026], 10 said target indication is based on user input [0021] provided by the operator of said breathing apparatus, a measurement value of said patient's physiology or anatomy, or a default value stored on a memory unit 
a reciprocating animation (animated parameter [0027]; thickness of line is changed [0031]) of at least one ventilation related parameter relative to the target indication [0026]-[0027] [0031], wherein the reciprocating animation moves with a breathing cycle of at least one ventilation related parameter as measured for the patient ventilated by the breathing apparatus (this has been interpreted as the animation moving during (with) a breathing cycle of the patient [0025]).
Kimm does not explicitly state wherein the reciprocating animation is in real-time, although he does allude to real-time measurements [0040]. 
However, Tremper teaches a display for a patient device wherein the displayed parameters are in real-time [0006] ([0007] indicates the display can have a reciprocating icon for the lungs) and hence in synchronism with a breathing cycle of the patient ([0027]) and further discloses displaying PEEP, pressure [0030] [0038].
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kimm wherein the reciprocating animation is in real-time and displaying PEEP and pressure as a ventilation related parameter, as taught by Tremper for the purpose of providing clinicians with real-time data about airway pressures to aid in their decision making when treating a patient.
Kimm as modified by Tremper thus discloses wherein and said reciprocating animation moves from a starting point (value at beginning of breathing cycle) to an 
Kimm as modified does not explicitly disclose the reciprocating animation comprises a radially reciprocating circle. 
However, Malmorg teaches that it is known to provide a reciprocating animation as a radially reciprocating circle (figure 3). 
	Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Kimm wherein the reciprocating animation is the radially reciprocating circle as an alternate way of displaying information. The examiner notes that applicant has not placed any criticality on the animation being a radially reciprocating circle, stating that “Circles are merely an example of curved objects. The object may also have other curved shapes, such as elliptical shapes, sinusoidal shapes, helical shapes, etc.” (page 12, lines 5-7) and “Any visual indication can be used, thicket lines, colours, shapes, etc.” (page 12, lines 15-17). As such, the examiner takes the position that altering the reciprocating animation to be a radially reciprocating circle is an aesthetic design In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Further, in this case the prior art of Kimm discloses the function of a graphical visualization comprising a target indication and a reciprocating animation as claimed. The prior art of Tremper teaches it is known to display graphics with a real-time display and it is known to display a ventilation related parameter. Malmorg teaches the concept of a graphic taking the shape of a circle as set forth above, however the examiner notes that “Patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure.” In re Montgomery, 102 USPQ 248 (CCPA 1954).

Regarding claim 21, 
Kimm discloses: 
A system (200) including a breathing apparatus (130, 202), 5 a display unit (204) and a processing unit (206) being operatively connected to said display unit [0018] [0023], said processing unit being configured to provide on said display unit a graphical visualization [0023]-[0025] [0031] including a combination of: 
a target indication (independent variable [0026]; alternatively desirable zone [0031] represented by 312) for at least one ventilation related parameter of a ventilation strategy for a patient (150) ventilated by the breathing apparatus [0026], 10 said target indication being based on user input [0021], provided by the operator of said breathing apparatus, a measurement value of said patient's physiology or anatomy, or a default value stored on a memory unit being 
a reciprocating animation (animated parameter [0027]; thickness of line is changed [0031]), wherein a top value (interpreted as end value) of the reciprocating animation provides an indication of whether said at least one ventilation related parameter is below, on point, or is exceeding (the top value must be either below, on point or exceeding, there is no other option) said target indication [0031];
wherein said graphical visualization includes a plurality of said ventilation related parameters ([0031] indicates that one or more components of respiratory system may include lines outlining the component), each for different ventilation related parameters [0030], and wherein said ventilation related parameters are provided adjoining each other (as shown for example in figure 3).
Kimm does not explicitly disclose wherein said graphical visualization includes a plurality of said ventilation related parameters in a combined target indication and reciprocating animation, each for different ventilation related parameters, and wherein said combined target indications and reciprocating animations are provided adjoining each other, wherein a top value of the second reciprocating animation provides an indication of whether the second ventilation related parameter is below, on point, or is exceeding the second target indication, wherein the second reciprocating animation are in synchronism with a breathing cycle of a patient ventilated by the breathing apparatus.  

Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Kimm wherein said graphical visualization includes a plurality of said ventilation related parameters in a combined target indication and reciprocating animation, each for different ventilation related parameters, and wherein said combined target indications and reciprocating animations are provided adjoining each other, wherein the ventilation parameter is selected from a group consisting of a ventilator volume parameter and a ventilator pressure parameter, wherein a top value of the second reciprocating animation provides an indication of whether the second ventilation related parameter is below, on point, or is exceeding the second target indication, wherein the second reciprocating animation are in synchronism with a breathing cycle of a patient 
Kimm does not explicitly state wherein the reciprocating animation is in synchronism with a breathing cycle of the patient ventilated by said breathing apparatus, although he does allude to real-time measurements [0040]. Kimm as modified does not explicitly disclose the first and second reciprocating animations being arranged concentrically. 
However, Tremper teaches a display for a patient device wherein the displayed parameters are in real-time [0006] ([0007] indicates the display can have a reciprocating icon for the lungs) and hence in synchronism with a breathing cycle of the patient ([0027]). Tremper further discloses concentric visualizations (see figure 7 wherein at least CO2 is within left lung concentrically).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kimm wherein the reciprocating animation is in synchronism with a breathing cycle of the patient ventilated by said breathing apparatus, as taught by Tremper for the purpose of providing clinicians with real-time data about airway pressures to aid in their decision making when treating a patient. It would have been obvious to provide concentric animations to save space on a display screen. The examiner notes that applicant has not placed any criticality on the animation being a specific type of animation, stating that “Circles are merely an example of curved objects. The object may also have other curved shapes, such as elliptical shapes, sinusoidal shapes, helical shapes, etc.” (page 12, lines 5-7) and “Any visual indication can be used, thicket lines, colours, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Further, in this case the prior art of Kimm discloses the function of a graphical visualization comprising a target indication and a reciprocating animation as claimed. The prior art of Tremper teaches it is known to display graphics with a real-time display and it is known to display a ventilation related parameter. Malmorg teaches the concept of multiple animations, however the examiner notes that “Patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure.” In re Montgomery, 102 USPQ 248 (CCPA 1954).

Regarding claim 22, 
Kimm discloses: 
A system (200) including a breathing apparatus (130, 202), 5 a display unit (204) and a processing unit (206) being operatively connected to said display unit [0018] [0023], said processing unit being configured to provide on said display unit a graphical visualization [0023]-[0025] [0031] including a combination of: 
a target indication (independent variable [0026]; alternatively desirable zone [0031] represented by 312) for at least one ventilation related parameter of a ventilation strategy for a patient (150) ventilated by the breathing apparatus 
a reciprocating animation (animated parameter [0027]; thickness of line is changed [0031]), wherein a top value (interpreted as end value) of the reciprocating animation provides an indication of whether said at least one ventilation related parameter is below, on point, or is exceeding (the top value must be either below, on point or exceeding, there is no other option) said target indication [0031];
wherein said graphical visualization includes a plurality of said ventilation related parameters in a combined target indication and reciprocating animation, ([0031] indicates that one or more components of respiratory system may include lines outlining the component), each for different ventilation related parameters [0030], and wherein said ventilation related parameters are provided adjoining each other (as shown for example in figure 3).
Kimm does not explicitly state wherein the reciprocating animation is in synchronism with a breathing cycle of the patient ventilated by said breathing apparatus, although he does allude to real-time measurements [0040]. 
However, Tremper teaches a display for a patient device wherein the displayed parameters are in real-time [0006] ([0007] indicates the display can 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kimm wherein the reciprocating animation is in synchronism with a breathing cycle of the patient ventilated by said breathing apparatus, as taught by Tremper for the purpose of providing clinicians with real-time data about airway pressures to aid in their decision making when treating a patient.
Kimm does not explicitly disclose wherein said graphical visualization includes a plurality of said ventilation related parameters in a combined target indication and reciprocating animation, each for different ventilation related parameters, and wherein said combined target indications and reciprocating animations are provided adjoining each other, wherein a top value of a first reciprocating animation provides an indication of whether the first ventilation related parameter is below, on point, or is exceeding the first target indication, wherein the first reciprocating animation comprises a radially reciprocating circle and is in synchronism with a breathing cycle of a patient ventilated by the breathing apparatus; wherein the first ventilation parameter is a ventilator pressure parameter.  
However, Malmorg discloses that it is known to provide a plurality of said ventilation related parameters in a positive end expiratory pressure (PEEP), in a different graphical layout than that of Kimm (figure 3), each for different ventilation related parameters [0044], and wherein said combined target indications (32, 36) and reciprocating animations (40A-40F) are provided adjoining each other (figure 3) wherein the ventilation parameter is a ventilator pressure parameter [0044], 
Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Kimm wherein said graphical visualization includes a plurality of said ventilation related parameters in a combined target indication and reciprocating animation, each for different ventilation related parameters, and wherein said combined target indications and reciprocating animations are provided adjoining each other, wherein a top value of a first reciprocating animation provides an indication of whether the first ventilation related parameter is below, on point, or is exceeding the first target indication, wherein the first reciprocating animation are in synchronism with a breathing cycle of a patient ventilated by the breathing apparatus; wherein the first ventilation parameter is a ventilator pressure parameter and wherein the first reciprocating animation comprises a radially reciprocating circle as taught by Malmorg for the benefit of easily allowing a clinician to see multiple parameters in order to ascertain how ventilation is assisting the patient. 
Thus Kimm as modified discloses the aggregate graphical visualization is formed by the first target indication (Malmorg) and the first reciprocating animation 
The examiner notes that applicant has not placed any criticality on the animation being a radially reciprocating circle, stating that “Circles are merely an example of curved objects. The object may also have other curved shapes, such as elliptical shapes, sinusoidal shapes, helical shapes, etc.” (page 12, lines 5-7) and “Any visual indication can be used, thicket lines, colours, shapes, etc.” (page 12, lines 15-17). As such, the examiner takes the position that altering the reciprocating animation to be a radially reciprocating circle is an aesthetic design change, requiring only ordinary skill in the art and thus cannot patentably distinguish the claimed invention from the prior art In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Further, in this case the prior art of Kimm discloses the function of a graphical visualization comprising a target indication and a reciprocating animation as claimed. The prior art of Tremper teaches it is known to display graphics with a real-time display and it is known to display a ventilation related parameter. Malmorg teaches the concept of a graphic taking the shape of a circle as set forth above, however the examiner notes that “Patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure.” In re Montgomery, 102 USPQ 248 (CCPA 1954).

Regarding claim 25, Kimm as modified by Tremper further discloses wherein the ventilator pressure parameter is a positive end expiratory pressure (Tremper: [0030]).

Regarding claim 27, Kimm as modified by Tremper further discloses wherein the ventilator pressure parameter is a positive end expiratory pressure (Tremper: [0030]).

Regarding claim 28, Kimm as currently modified does not explicitly state wherein the aggregate graphical visualization further comprises a third animation representing ongoing ventilation of the patient.  
	However, Malmorg teaches that it is known to provide multiple animations (figure 3), one being a representation of ongoing ventilation of the patient (38D). 
	Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kimm wherein the aggregate graphical visualization further comprises a third animation representing ongoing ventilation of the patient as taught by Malmorg for the benefit of providing the clinician with information of the patient’s respiratory rate which can be helpful in determining how the patient is responding to treatment or if they are in distress.

Regarding claim 31, Kimm as modified does not explicitly disclose wherein the second reciprocating animation is the radially reciprocating circle.  
	However, Malmorg teaches that it is known to provide a reciprocating animation as a radially reciprocating circle (figure 3). 
	Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Kimm wherein the second reciprocating animation is the radially reciprocating circle as an alternate way of displaying In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Further, in this case the prior art of Kimm discloses the function of a graphical visualization comprising a target indication and a reciprocating animation as claimed. The prior art of Tremper teaches it is known to display graphics with a real-time display and it is known to display a ventilation related parameter. Malmorg teaches the concept of a graphic taking the shape of a circle as set forth above, however the examiner notes that “Patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure.” In re Montgomery, 102 USPQ 248 (CCPA 1954).

Regarding claim 32, Kimm does not explicitly disclose wherein the second reciprocating animation is the radially reciprocating circle.  
	However, Malmorg teaches that it is known to provide a reciprocating animation as a radially reciprocating circle (figure 3). 
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Further, in this case the prior art of Kimm discloses the function of a graphical visualization comprising a target indication and a reciprocating animation as claimed. The prior art of Tremper teaches it is known to display graphics with a real-time display and it is known to display a ventilation related parameter. Malmorg teaches the concept of a graphic taking the shape of a circle as set forth above, however the examiner notes that “Patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure.” In re Montgomery, 102 USPQ 248 (CCPA 1954).

Claim(s) 23, 24 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimm et al (US 2012/0185792 A1) in view of Tremper et al. (US 2011/0087117 A1) in further view of Malmborg (US 2002/0015034 A) in view of Daniels et al. (US 6,099,481)
	Regarding claim 23, Kimm as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Kimm states other respiratory components of the system 304 may be displayed but does not explicitly state the ventilator volume parameter being a tidal volume per kg ideal body weight or tidal volume per kg body weight. 
	However, Daniels discloses that it is known to display tidal volume per patient weight (col. 14, lines 8-18). 
	Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kimm wherein the ventilator volume parameter being a tidal volume per kg ideal body weight or tidal volume per kg body weight for the benefit of a corrected tidal volume measurement (as described in col. 14, lines 8-18) which will aid a clinician in treating the patient. 

Regarding claims 24 and 26, Kimm as modified by Tremper further discloses wherein the ventilator pressure parameter is a positive end expiratory pressure (Tremper: [0030]).

Claim(s) 18, 29-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimm et al (US 2012/0185792 A1) in view of Tremper et al. (US 2011/0087117 A1) in further view of Malmborg (US 2002/0015034 A) in further view of Sanchez et al. (US 2011/0259333 A).
claim 29, Kimm as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly disclose the reciprocating animation further comprises a lengthwise reciprocating bar graph that as a straight configuration. Kimm further discloses multiple animations (see figure 4, 410 and 406).
	Sanchez discloses wherein the reciprocating animation is the lengthwise reciprocating bar graph and has a straight configuration (see figure 8). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimm wherein a reciprocating animation is the lengthwise reciprocating bar graph and has a straight configuration as taught by Sanchez as this is a known graphical way to present information to a user. The examiner notes that applicant has not placed any criticality on the animation being a lengthwise reciprocating bar graph, stating that “Circles are merely an example of curved objects. The object may also have other curved shapes, such as elliptical shapes, sinusoidal shapes, helical shapes, etc.” (page 12, lines 5-7) and “Any visual indication can be used, thicket lines, colours, shapes, etc.” (page 12, lines 15-17). As such, the examiner takes the position that altering the reciprocating animation to be include a lengthwise reciprocating bar graph is an aesthetic design change, requiring only ordinary skill in the art and thus cannot patentably distinguish the claimed invention from the prior art In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Further, in this case the prior art of Kimm discloses the function of a graphical visualization comprising a target indication and a reciprocating animation as claimed. The prior art of Tremper teaches it is known to display graphics with a In re Montgomery, 102 USPQ 248 (CCPA 1954).

Regarding claim 30, Kimm as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly disclose the reciprocating animation further comprises a lengthwise reciprocating bar graph that has a bent configuration or a curved configuration. Kimm further discloses multiple animations (see figure 4, 410 and 406).
	Sanchez discloses wherein the reciprocating animation is the lengthwise reciprocating bar graph and has bent or curved configuration (figure 8 shows wherein the outline of 802 is bent/curved). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimm wherein a reciprocating animation is the lengthwise reciprocating bar graph and has a bent or curved configuration as taught by Sanchez as this is a known graphical way to present information to a user. The examiner notes that applicant has not placed any criticality on the animation being a lengthwise reciprocating bar graph, stating that “Circles are merely an example of curved objects. The object may also have other curved shapes, such as elliptical shapes, sinusoidal shapes, helical shapes, etc.” (page 12, lines 5-7) and “Any visual indication can be used, thicket lines, colours, shapes, etc.” (page 12, lines 15-17). As such, the examiner takes the In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Further, in this case the prior art of Kimm discloses the function of a graphical visualization comprising a target indication and a reciprocating animation as claimed. The prior art of Tremper teaches it is known to display graphics with a real-time display and it is known to display a ventilation related parameter. Sanchez teaches the concept of a graphic taking the shape of bar graph as set forth above, however the examiner notes that “Patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure.” In re Montgomery, 102 USPQ 248 (CCPA 1954).

Regarding claim 18, Kimm discloses: 
A system (200) including a breathing apparatus (130, 202), 5 a display unit (204) and a processing unit (206) being operatively connected to said display unit [0018] [0023], said processing unit being configured to provide on said display unit a graphical visualization [0023]-[0025] [0031] including a combination of: 
a first target indication (desirable zone [0031] represented by 312) for at least one ventilation related parameter of a ventilation strategy for a patient (150) ventilated by said breathing apparatus [0026], wherein 10 said target indication is 
a reciprocating animation (animated parameter [0027]; thickness of line is changed [0031]), wherein a top value (interpreted as end value) of the reciprocating animation provides an indication of whether said at least one ventilation related parameter is below, on point, or is exceeding (the top value must be either below, on point or exceeding, there is no other option) said target indication [0031].
Kimm does not explicitly state wherein the reciprocating animation is in synchronism with a breathing cycle of the patient ventilated by said breathing apparatus, although Kimm does allude to real-time measurements [0040]. Kimm does not explicitly disclose wherein the at least one ventilation related parameter is selected from the group consisting of a ventilator volume parameter and a ventilator pressure parameter although Kimm does state that one or more components of respiratory system 304 can include multiple sets of lines outlining the component [0031].
However, Tremper teaches a display for a patient device wherein the displayed parameters are in real-time [0006] ([0007] indicates the display can have a reciprocating icon for the lungs) and hence in synchronism with a breathing cycle of the patient ([0027]) and further wherein the at least one ventilation related 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kimm wherein the reciprocating animation is in synchronism with a breathing cycle of the patient ventilated by said breathing apparatus and further wherein the at least one ventilation related parameter is selected from the group consisting of a ventilator volume parameter and a ventilator pressure parameter, as taught by Tremper for the purpose of providing clinicians with real-time data to aid in their decision making when treating a patient.
Kimm does not explicitly disclose wherein said graphical visualization includes a plurality of said ventilation related parameters in a combined target indication and reciprocating animation, each for different ventilation related parameters.  
However, Malmorg discloses that it is known to provide a plurality of said ventilation related parameters in a combined target indication and reciprocating animation, in a different graphical layout than that of Kimm (figure 3), each for different ventilation related parameters [0044], wherein the ventilation parameter is selected from a group consisting of a ventilator volume parameter and a ventilator pressure parameter [0044], wherein a top value of the second reciprocating animation provides an indication of whether the second ventilation related parameter is below, on point, or is exceeding the second target indication [0045], wherein the first reciprocating animation and the second reciprocating animation are in synchronism with a breathing cycle of a patient ventilated by the 
Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Kimm wherein said graphical visualization includes a plurality of said ventilation related parameters in a combined target indication and reciprocating animation, as taught by Malmorg for the benefit of providing more information displayed visually allowing a clinician to see multiple parameters in order to ascertain how ventilation is assisting the patient. 
Kimm as modified does not explicitly disclose the first reciprocating animation comprises a radially reciprocating circle. 
However, Malmorg teaches that it is known to provide a reciprocating animation as a radially reciprocating circle (figure 3). 
	Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Kimm wherein the reciprocating animation is the radially reciprocating circle as an alternate way of displaying information. The examiner notes that applicant has not placed any criticality on the animation being a radially reciprocating circle, stating that “Circles are merely an example of curved objects. The object may also have other curved shapes, such as elliptical shapes, sinusoidal shapes, helical shapes, etc.” (page 12, lines 5-7) and “Any visual indication can be used, thicker lines, colours, shapes, etc.” (page 12, lines 15-17). As such, the examiner takes the position that altering the reciprocating animation to be a radially reciprocating circle is an aesthetic design change, requiring only ordinary skill in the art and thus cannot patentably In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
	Further, in this case the prior art of Kimm discloses the function of a graphical visualization comprising a target indication and a reciprocating animation as claimed. The prior art of Tremper teaches it is known to display graphics with a real-time display and it is known to display a ventilation related parameter. Malmorg teaches the concept of a graphic taking the shape of a circle as set forth above, however the examiner notes that “Patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure.” In re Montgomery, 102 USPQ 248 (CCPA 1954).
	Kimm does not explicitly disclose the second reciprocating animation comprises a lengthwise reciprocating bar graph that has a bent configuration or a curved configuration.
	Sanchez discloses wherein the reciprocating animation is the lengthwise reciprocating bar graph and has bent or curved configuration (figure 8 shows wherein the outline of 802 is bent/curved). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimm wherein a reciprocating animation is the lengthwise reciprocating bar graph and has a bent or curved configuration as taught by Sanchez as this is a known graphical way to present information to a user. The examiner notes that applicant has not placed any criticality on the animation being a lengthwise reciprocating bar graph, stating that “Circles are merely an example of curved objects. The object may also have other curved shapes, such as elliptical shapes, sinusoidal shapes, helical shapes, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Further, in this case the prior art of Kimm discloses the function of a graphical visualization comprising a target indication and a reciprocating animation as claimed. The prior art of Tremper teaches it is known to display graphics with a real-time display and it is known to display a ventilation related parameter. Sanchez teaches the concept of a graphic taking the shape of bar graph as set forth above, however the examiner notes that “Patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure.” In re Montgomery, 102 USPQ 248 (CCPA 1954).

Response to Arguments
	Applicant’s representative asserts that Kimm does not disclose or suggest a real time animation. The examiner notes that Kimm is not relied upon to teach or disclose this limitation. Kimm discloses the concept of reciprocating animations related to a target value. As modified by Tremper to be in real-time, the examiner maintains that the top value of Kimm as modified would provide the indication as required in the instant claim language. 
	Applicant’s representative asserts that Tremper does not show a real-time animation of a specific ventilation related parameter. Kimm discloses the animation 
	Applicant’s representative asserts that Sanchez does not disclose or suggest any target indication that is not an alarm setting. The examiner notes that Sanchez is not relied upon to teach or disclose this limitation. Sanchez is relied upon for teaching a bar graph as claimed. 
	Applicant’s representative asserts that Malmorg does not disclose a radially reciprocating circle, since Malmorg is composed of sectors representing different parameters. The examiner notes that figure 4 of Malmorg shows a circle and it is the examiner’s position that the radius within the circle is changing based on measurements and thus the examiner maintains that Malmorg discloses a radially reciprocating circle. However, the examiner notes that applicant has not placed any criticality on the animation being a radially reciprocating circle, stating that “Circles are merely an example of curved objects. The object may also have other curved shapes, such as elliptical shapes, sinusoidal shapes, helical shapes, etc.” (page 12, lines 5-7) and “Any visual indication can be used, thicker lines, colours, shapes, etc.” (page 12, lines 15-17). As such, the examiner takes the position that altering the reciprocating animation to be a radially reciprocating circle is an aesthetic design change, requiring only ordinary skill in the art and thus cannot patentably distinguish the claimed invention from the prior art In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
In re Montgomery, 102 USPQ 248 (CCPA 1954).
	Applicants representative asserts the combined disclosures do not teach or even suggest the recited claim language of claims 1, 13-15, 21, 22 but do not provide specific arguments. 
Applicant’s representative states that Kimm does not disclose a target indication because the target indication pertains to a ventilation related parameter of a ventilation strategy. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kimm is not relied upon to teach the ventilation related parameter, the prior art of Tremper is relied upon. 
Applicant’s representative asserts that Kimm cannot be modified to include a ventilation related parameter since this would require substitution and thus would be non-obvious. The examiner takes the position that it would have been obvious to have included the ventilation related parameters on Kimm’s display in order to 
Regarding the newly added “concentric” limitation: The examiner takes the position that Tremper further discloses concentric visualizations (see figure 7 wherein at least CO2 is within left lung concentrically). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kimm wherein the reciprocating animation is in synchronism with a breathing cycle of the patient ventilated by said breathing apparatus, as taught by Tremper for the purpose of providing clinicians with real-time data about airway pressures to aid in their decision making when treating a patient. It would have been obvious to provide concentric animations to save space on a display screen. The examiner notes that applicant has not placed any criticality on the animation being a specific type of animation, stating that “Circles are merely an example of curved objects. The object may also have other curved shapes, such as elliptical shapes, sinusoidal shapes, helical shapes, etc.” (page 12, lines 5-7) and “Any visual indication can be used, thicket lines, colours, shapes, etc.” (page 12, lines 15-17). As such, the examiner takes the position that altering the reciprocating animations to be concentric is an aesthetic design change, requiring only ordinary skill in the art and thus cannot patentably distinguish the claimed invention from the prior art In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Further, in this case the prior art of Kimm discloses the function of a graphical visualization comprising a target indication and a reciprocating animation as claimed. The prior art of Tremper teaches it is known to display graphics with a real-time display and it is known to display a ventilation related parameter. In re Montgomery, 102 USPQ 248 (CCPA 1954).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785